Citation Nr: 0717247	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel








INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

This case was previously before the Board in December 2003, 
at which time the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court) which, in a December 2006 
decision, vacated the Board's December 2003 decision and 
remanded the matter for further development and 
readjudication.  The specifics of the Court's decision will 
be discussed in greater detail below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disability, to include PTSD.  He essentially 
contends that various stressful experiences in Vietnam led to 
his condition.  He specifically points to multiple alleged 
sniper attacks during supply runs as being the cause of this 
condition.  

Pursuant to the Court's December 2006 decision, before the 
Board can readjudicate the claim, additional development is 
in order.

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [noting that 
a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board's December 2003 decision found that VA had complied 
with the VCAA notice requirements by virtue of two documents 
- the September 2002 statement of the case (SOC) and the May 
2001 rating decision.  The Board essentially found that these 
documents advised the veteran of the pertinent law and 
regulations regarding his claim and of the need to submit 
additional evidence.  The Board further noted that an 
attachment to the September 2002 SOC informed the veteran 
"as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf."  

The Court, however, held that the Board's reliance on these 
documents was impermissible, as both "were unrelated to 
5103(a) and § 3.159(b) notice and . . . were both post-
decisional documents."  See Mayfield v. Nicholson, 444 F.3d 
1328, 1335 (Fed. Cir. 2006) [holding that the VCAA does not 
permit compliance through a combination of unrelated pre-and 
post decisional communications].  The Court thus commanded 
that on remand, the veteran be provided with compliant 
notice.

"Buddy" statements

In support of his claim, the veteran submitted statements 
from two fellow soldiers, T.S. and C.R., who allegedly served 
with him at the Phu Lam Signal Base and who were familiar 
with the circumstances surrounding the his alleged stressors.  
T.S., in particular, maintains that he accompanied the 
veteran on several supply runs in which they were subject to 
sniper fire.  

The Court noted in its December 2006 decision that the 
credibility assigned to these statements is critical to the 
eventual resolution of the case.  It is unclear from the 
record, however, whether either man actually served in the 
veteran's unit, or whether their dates of Vietnam service 
coincided with that of the veteran.  Given the key role of 
the statements of T.S. and C.R., the Board believes that on 
remand the agency of original jurisdiction should attempt to 
verify whether either man served in the veteran's unit and 
their respective dates of service in Vietnam.

Accordingly, the case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his service-
connection claim for an acquired 
psychiatric disability, to include PTSD, 
which complies with the notification 
requirements of the VCAA.

2.  VBA should also attempt to verify 
through official sources whether T.S. and 
C.R. served in the veteran's unit, as 
well as the dates of their respective 
service in Vietnam.

3.  Thereafter, after undertaking any 
additional development indicated by the 
veteran's response to the VCAA letter or 
the verification efforts regarding T.S. 
and C.R., VBA should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



